Citation Nr: 1730672	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  16-06 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a varicose vein disability as secondary to a service-connected right femur contusion/strain disability. 


REPRESENTATION

Appellant represented by:	Karl Truman, Attorney


ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel


INTRODUCTION

The Veteran served in the United States Marine Corps with active duty from December 1951 to September 1952. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

This claim was previously before the Board in March 2017, at which time it was remanded for further development, to include obtaining a new VA examination in connection with the Veteran's varicose veins claim.  The claim has now returned to the Board for further appellate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's varicose vein disability was incurred or related to his active duty service or was caused or aggravated by his service-connected right femur contusion/strain disability. 

CONCLUSION OF LAW

The criteria for service connection for a varicose vein disability, including as secondary to service-connected disabilities, have not been met.  38 U.S.C.A. §§ 1110; 5107 (West 2014);  38 C.F.R. §§ 3.303, 3.304, 3.310 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) ; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A.

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Here, a letter sent to the Veteran in July 2013 satisfied the VCAA notice requirement for his claim because it provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess.  While the Veteran may not have been provided with adequate notice before all the claims were adjudicated, the Board finds that providing him with adequate notice in the above letters followed by a readjudication of the claims in the April 2017 supplemental statement of the case "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Furthermore, the Veteran has had the opportunity to allege that notice in this case was less than adequate and he has not done so.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  As such, no further discussion of VA's duty to notify is necessary.

VA also has a duty to assist the Veteran in the development of his claims.  This duty includes assisting the Veteran in the procurement of pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the claims has been obtained.  The Veteran's service treatment records, post-service VA and private treatment records have been obtained.  He has not indicated that there are any additional records that VA should seek to obtain on his behalf.   

In accordance with the March 2017 Board remand, the Veteran was most recently provided an examination in this matter in April 2017.  A review of the examination reports shows that they contain sufficient clinical findings and discussion of the history and features of the disabilities to constitute an adequate medical examination.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Board also acknowledges that while the VA normally has a duty to obtain Social Security Administration (SSA) records when it has actual notice that the Veteran is in receipt of SSA disability benefits, that duty is limited to obtaining relevant records.  Golz v Shineski, 590 F.3d 1317 (Fed. Cir. 2009).  While the Board acknowledges that the Veteran is in receipt of Social Security disability, the Board does not find that these records would be relevant or have a reasonable possibility of helping to substantiate the Veteran's claim.  Id.  

As the Veteran has not identified any additional evidence pertinent to his claims, and as there are no additional records to obtain, the Board concludes that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103 (a), or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of his claims.


II.  Service Connection for a Varicose Vein Disability, to include as Secondary to a Service-Connected Right Femur Contusion/Strain Disability 

The Veteran seeks entitlement to service connection for varicose veins of the right leg, to include as secondary to a service-connected right femur contusion/strain that is associated with an in-service injury that occurred in July 1952 when a bunker fell on him.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b), Walker v. Shineski 708 F.3d 1331. (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge from service when all of the evidence, including lay evidence, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability, the following three elements must be satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the present disability and the disease or injury incurred or aggravated during service.  Hickson v. West, 12 Vet. App. 246 (1999).

Service connection may also be granted where disability is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995). 

The requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

In evaluating the evidence in an appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold same and, in doing so, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to the evidence.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, VA shall give the benefit of the doubt to the Veteran.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A condition precedent for establishing service connection on a direct and secondary basis is the presence of a current disability.  In this regard, the Veteran's post-service treatment records indicate that he does in fact have a severe varicose vein disability.  However, it is unclear from the record when the Veteran first began to suffer from the varicose vein disability.  It is first noted during an August 2005 VA examination to assess the nature and cause of issues related to the Veteran's right knee and hip, where it was noted that the Veteran suffers from "bilateral lower extremity varicosities, right greater than left."   Accordingly, the Board finds that the threshold criterion for service connection has been met in this case under direct and secondary service connection.  

While service treatment records confirm that a bunker fell on the Veteran in July 1952, resulting in an injury to his right lower extremity, the Veteran has not asserted that his varicose vein disability began in service, and the weight of the record does not demonstrate an in-service occurrence of a varicose vein disability.  The record is silent as to complaints of or treatment for a varicose vein disability in service, and the Board also notes that there was no documentation of varicose veins at the Veteran's September 1952 separation examination.  See, Veteran's September 1952 separation examination.  Additionally, the Board notes that the Veteran was hospitalized for approximately 25 days following the July 1952 accident and there are multiple treatment notes documenting the Veteran's injury to his right lower extremity, none of which mention the existence of varicose veins.  See, July 1952 service treatment records. 

Additionally, as stated above, the first documented treatment or evidence of varicose vein disability was not shown until the August 2005 VA examination.  The Board notes that the passage of time between the Veteran's discharge and an initial diagnosis for the claimed disorder is one factor that weighs against the Veteran's claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Accordingly, for the reasons discussed above, the Board finds that the Veteran is not entitled to service connection for a varicose vein disability on a direct basis.  38 C.F.R. § 3.303. 

Turning to the Veteran's assertion that his varicose vein disability is either caused or aggravated by his right femur contusion/strain disability, the Board notes that while the Veteran is competent to report certain symptoms that are observable to a lay person, the Veteran has not shown that he has the medical training necessary to opine on the etiology of his current disability.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, while the Board has considered the Veteran's subjective reports of symptoms, they do not carry high probative weight.  Accordingly, in evaluating the Veteran's claims, the Board will rely on the medical evidence of record.  

The Board notes that the Veteran submitted an opinion letter from a private physician, Dr. RV, with respect to the etiology of his varicose vein disability.  However, the opinion merely states "[the Veteran] has severe varicose veins in his right leg.  These are very possibly related to the fractured femur he suffered during the war."  See, October 2011 private treatment record.  First and foremost, the Board notes that the Veteran's right femur fracture is not confirmed by his service-treatment records.  An x-ray was completed at the time of injury, but was not satisfactory, although no fracture was seen.  An x-ray completed a month later was negative for a fracture of the Veteran's femur.  See, July 1952 and August 1952 service treatment records.  Additionally, the opinion provided by Dr. RV was not supported by objective medical evidence or rationale for the positive nexus opinion.  As such, the conclusory medical opinion is not warranted significant probative weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295.

The Veteran has received VA examinations for his claimed varicose vein disability in May 2014 and April 2017.  The May 2014 examiner opined that the Veteran suffered from bilateral varicose veins, with the right leg being worse than the left.  The examiner noted that it is not uncommon for one leg to be more symptomatic than the other.  The examiner also noted that "trauma is not a risk factor for varicose veins," and that as the veins are prominent on both legs, the indication of varicose veins on both legs is a further indication that any trauma to his right leg did not cause his varicose veins.  The examiner concluded that the Veteran's current varicose vein disability was not related to his right hip strain.  See, May 2014 VA examination. 

Pursuant to the Board's March 2017 remand, a new VA examination was scheduled in part to address medical literature submitted by the Veteran's representative in February 2016, and in part to address inadequacies in the May 2014 VA examination.  Specifically, the Board noted that the May 2014 VA examiner opined that the Veteran's varicose vein disability was not related to his right hip strain and did not consider whether or not it was related to his right femur contusion/strain.  Additionally, the Veteran provided evidence stating that trauma could be a cause of varicose veins, which directly contradicted the opinion of the examiner. 

However, the April 2017 VA examination yielded the same conclusion.  The VA examiner clarified the previous statement that trauma was not a risk factor for varicose veins, noting now that it should have been stated that trauma is not a common risk factor.  The examiner reviewed the medical literature provided by the Veteran and his representative and noted that the trauma risk factor was elaborated on in that it could be a risk when "previous blood clots or traumatic damage to the valves in your veins can weaken their ability to move blood back to the heart, increasing the risk for varicose veins."  The examiner noted that there was no evidence in the Veteran's service treatment records that indicated that he had blood clots or traumatic damage to the valves in his veins.  The examiner further explains that the Veteran was released to full duty 25 days after the bunker fell on him and the earliest documentation of the Veteran's varicose vein disability was decades after he was released.  Based on the above information, the examiner concluded that the Veteran's varicose vein disability was more likely a result of family history and old age, and was less likely than not caused or aggravated by the Veteran's service-connected right femur contusion/strain.  See, April 2017 VA examination.   As the April 2017 VA medical opinion is based on thorough rationales that support the opinion, the Board has assigned them high probative value.  Nieves -Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

For the reasons stated above, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's current varicose vein disability is related to his active service or service-connected right femur contusion/strain, and therefore, the claim must be denied. 


ORDER

Service connection for a varicose vein disability, to include as secondary to a service-connected right femur contusion/strain disability, is denied. 




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


